Citation Nr: 0623198	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  05-26 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In an October 2005 supplemental statement of the case, the RO 
determined that new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for left ear hearing loss.  The determination as 
to whether new and material evidence has been submitted is a 
threshold jurisdictional issue to be decided independently by 
the Board.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  As a result, the issue on appeal remains whether 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for left ear 
hearing loss. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.

REMAND

During a personal hearing held before the undersigned Acting 
Veterans Law Judge in April 2006, the appellant raised the 
issue of whether there was clear and unmistakable error (CUE) 
in a September 1966 rating decision that denied service 
connection for left ear hearing loss.  This issue has not 
been adjudicated by the RO and is inextricably intertwined 
with the current appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  As such, the RO must adjudicate the 
issue of CUE in the September 1966 rating decision prior to 
further action on the current appeal.  

With respect to the issue on appeal, additional medical 
evidence was received at the Board in May and June 2006 that 
is pertinent to the veteran's claim.  

Pursuant to 38 C.F.R. §§ 19.37, 20.1304(c) (2005), any 
pertinent evidence not previously reviewed at the RO, but 
received from the veteran prior to the transfer of the VA 
claims file to the Board, or evidence which is accepted first 
at the Board, must be initially reviewed by the VA RO, unless 
this procedural right is waived by the veteran or his 
representative.  The RO has not considered this evidence.  In 
a June 2006 statement, the veteran's accredited 
representative expressly declined waiver of the veteran's 
right to preliminary review by the RO.  See 38 C.F.R. § 
20.1304(c) (2005).  As such, the RO must review the recently 
submitted evidence.  

In addition, during the pendency of the appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision that discussed the type of notice that VA is 
required to send to claimants, pursuant to 38 U.S.C.A. 
§ 5103(a), with respect to claims based upon new and material 
evidence.  See Kent v. Nicholson, No. 04-0181 (U.S. Vet. App. 
Mar. 31, 2006).  In particular, the Court noted that the 
terms "new" and "material" have specific, technical 
meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of 
evidence, when providing the notice required by 38 U.S.C.A. 
§ 5103(a), it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented in the context of a claim to reopen.  In 
addition, VA must look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In short, the notice letter should not be a generic 
letter but should be specific to the facts of the appellant's 
claim on appeal.  This notice obligation does not modify, 
however, the requirement that VA must provide a claimant 
notice of what is required to substantiate each element of a 
service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability).  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should adjudicate the claim 
alleging CUE in a September 1966 rating 
decision that denied service connection for 
left ear hearing loss.  

2.  Thereafter, and if the determination on 
the claim alleging CUE is unfavorable, the 
RO should send the veteran a notice letter 
consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and in accordance with 
the Court's guidance in Kent and Dingess, 
supra.  The notice letter should be 
specific to the claim, set forth the bases 
of the prior denial, and cite with 
particularity the type(s) of evidence that 
would be considered new and material in 
support of reopening the claim for service 
connection for left ear hearing loss.  

3.  The RO must re-adjudicate the claim 
based on the entire record, to include the 
additional medical evidence submitted by 
the veteran in May and June 2006, and if 
the claim of service connection for left 
ear hearing loss remains denied, issue a 
supplemental statement of the case.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' 
Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


